Title: To George Washington from Henry Laurens, 27 April 1778
From: Laurens, Henry
To: Washington, George



Sir
York Town [Pa.] 27th April 1778.

The News papers which I received from Your Excellency in company with the honour of Your Excellency’s Letter of the 18th afford me sometimes amusement in intervals from the necessary duties of my present station. I am particularly indebted to Your Excellency for the notice which is included in the kindness of this favor.
Your Excellency is too well acquainted with the Integrity of your own heart & too well assured of the good opinion of your Country Men to admit any anxious impressions from the forgeries of an Enemy—I am disposed to vote for every exertion in our power in order to defeat their designs against us, except following such of their examples as will when related in history greatly abate from that Character for Generosity which England & upon good grounds once boasted.
The late attempt by publishing forged Resolves of Congress within a Garrison’d Town immediately under the Eye of a Commander in Chief appears to me to be mean & scandalous, & must be considered in the same light by every good Englishman Military, or in public or private Life.
We are now verging towards a most important Crisis when all the Wisdom of these States will be required—permit me Sir, to lay before you my private sentiments; If the time shall come for appointing a Deputation for treating with British Commissioners on terms for establishing peace I hold it necessary that able Men be called forth for that purpose from any place within the Union without confining our election within any one State or Body. I intreat Your Excellency’s pardon for this freedom & that you will beleive me to be with the most sincere Esteem & attachment Sir Your obliged & Most obedient servant

Henry Laurens.

